648 F.2d 1103
8 Fed. R. Evid. Serv. 507
UNITED STATES of America, Plaintiff-Appellee,v.John M. BEELER, Defendant-Appellant.
No. 80-5253.
United States Court of Appeals,Sixth Circuit.
Argued April 7, 1981.Decided May 20, 1981.

Cecil D. Meek, Jr. and Ralph E. Harwell, Knoxville, Tenn., for defendant-appellant.
John H. Cary, U. S. Atty., W. Thomas Dillard, Asst. U. S. Atty., Knoxville, Tenn., for plaintiff-appellee.
Before EDWARDS and WEICK, Circuit Judges and PHILLIPS, Senior Circuit Judge.
PER CURIAM.


1
Beeler, a member of the Knox County Tennessee Board of Commissioners was convicted twice by juries in the district court of obstructing, delaying and affecting commerce by extortion in violation of 18 U.S.C. § 1951, known as the "Hobbs Act."  His prior conviction was reversed by this court on the ground of variance between the indictment and the evidence.  United States v. Beeler, 587 F.2d 340 (6th Cir. 1978).  Upon remand, a new indictment was returned by the grand jury.


2
Upon appeal, seven issues are raised including variance which in our opinion has no merit.  We are of the opinion that there was ample evidence to support the conviction; that the appellant was not denied a fair trial by the court's giving a correct Allen charge; that the indictment was not barred by the statute of limitations and there was no basis for dismissing the indictment for alleged prosecutorial vindictiveness.  Nor did the court err in denying a defense motion to inspect a post trial letter written by a juror to the judge.


3
The district judge inspected and sealed the letter for this court's inspection after concluding that it did not show that "extraneous prejudicial information" had been considered by the jury or that any "outside influence was improperly brought to bear upon any juror."  We have inspected the sealed exhibit and agree.  Fed.Rules of Evidence 606(b).


4
The judgment of conviction is affirmed.